Arterburn, C.J.
This is an appeal from a conviction for theft of property in excess of One Hundred Dollars ($100.00). There has been a motion to dismiss filed by the state which contends, primarily, that the transcript and brief do not conform to the Rules of this court. Certain other technical errors are also claimed. In answer to the motion, the appellant claims that he only raises one issue, namely “that the state either properly proved value under the law, or it did not” and that the record herein is sufficient for our review of that point. We are inclined to review a case on the merits if possible and therefore the motion to dismiss is overruled and we now order the state to file an answer brief on the point presented within thirty (30) days.
All Justices concur.
Note.—Reported in 295 N. E. 2d 612.